DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.  Claims 6 is canceled.  Claims 1-4, 7-8, 10-11, 17-18 and 20-21 examined.

Claim Objections


Claims 18 is objected to because of the following informalities:  
Regarding Claim 18:
The recitation “a conduit” (l. 8) is believed to be in error for – a fluid conduit supplying the fuel –.

Appropriate correction is required. 

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Roy 2012/0095663 in view of Gaully 2013/0213053, Coney 2008/0110593, and Paradise 20070151333. 
Regarding Claim 1, Roy teaches an engine control device 16, comprising: 
a housing (housing of FADEC) ([0003]); 
an electronic engine control (EEC) system 20 disposed in the housing (Fig. 1).
Roy does not teach EEC system configured to control a flow rate by commanding a fuel valve to meter a fuel flow; a fluid conduit disposed through the housing and defining an inlet port in the housing and an outlet port in the housing, the fluid conduit configured to receive fuel during operation of the engine control device, the fuel supplied through the fluid conduit to cool the EEC system; and a densimeter operably coupled to the fluid conduit, the densimeter disposed within the housing between the inlet port and the outlet port, the densimeter configured to determine a density of the fuel.  
Gaully teaches a fuel feed circuit 1 and 
EEC system 7 configured to control a flow rate by commanding a fuel valve 3 to meter a fuel flow (flow rate) ([0048-0054]; Fig. 1); 
and a fluid conduit (line from 2 through 3, 5 and to 6 in Fig. 1) configured to receive fuel (fuel) (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the;  claimed invention to modify EEC system 20 of Roy with Gaully’s EEC system 7 that is configured to control a flow rate by commanding a fuel valve 3 to meter a fuel flow (flow rate) and include the fuel feed circuit 1 with a fluid conduit configured to receive fuel (fuel), in order to control amount of fuel fed to the 
Roy in view of Gaully, as discussed so far, does not teach the fluid conduit configured to receive fuel during operation of the engine control device.
However, Roy in view of Gaully comprises Roy’s engine control device 16 that has a housing with Gaully’s EEC system 7 being disposed in the housing, has a fluid conduit configured to receive the fuel (fuel) and the EEC system controlling the fuel flow rate to combustion chamber of the engine.  Therefore, Roy in view of Gaully’s fluid conduit is configured to receive fuel during operation of the engine control device 16.
Roy in view of Gaully does not teach a fluid conduit disposed through the housing and defining an inlet port in the housing and an outlet port in the housing, the fuel supplied through the fluid conduit to cool the EEC system; and a densimeter operably coupled to the fluid conduit, the densimeter disposed within the housing between the inlet port and the outlet port, the densimeter configured to determine a density of the fuel.   
Coney teaches a similar housing 21 with the ECC system 26 disposed in the housing 21 (Fig. 1), and 
a fluid conduit 28, 32, 34 (seen in Fig. 2) disposed through (implicit) the housing 21 and defining an inlet port (implicit) in the housing 21 and an outlet port (implicit) in the housing 21 (Figs. 1-2),
the fuel supplied through the fluid conduit 28, 32, 34 to cool the EEC system 26 ([0018-0024]; Fig. 2.  Coney teaches EEC system located within housing 21 and a fluid conduit 28, 32, 34 supplying fuel through the EEC to cool the EEC system 26.  Housing 21 would implicitly have an inlet and outlet port through which the fluid conduit can be inserted in order to supply fuel into and through the EEC system to cool it and then sent the fuel out to the fuel nozzles).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Roy in view of Gaully’s fuel conduit with Coney’s fluid conduit 28, 32, 34 that supplies fuel configured to cool the EEC system 26 and is disposed through Roy’s housing and defines  an inlet port and an outlet port in the housing, as taught by Coney, in order to maintain “a uniform 
Roy in view of Gaully and Coney, as discussed so far, does not teach a fluid conduit disposed through engine control device’s housing and defining an inlet port in the housing and an outlet port in the housing.
However, Roy in view of Gaully and Coney, comprises Roy’s engine control device 16 comprising a housing with Gaully’s EEC system 7 being disposed in the housing and Coney’s fluid conduit 28, 32, 34 supplying the fuel flow to cool the EEC system, through Roy’s housing inlet port and outlet port.  Therefore, Roy in view of Gaully and Coney’s fluid conduit is a fluid conduit disposed through the housing and defining an inlet port in the housing and an outlet port in the housing.
Roy in view of Gaully and Coney does not teach a densimeter operably coupled to the fluid conduit, the densimeter disposed within the housing between the inlet port and the outlet port, the densimeter configured to determine a density of the fuel.  
Paradise teaches 
a densimeter 30 operably coupled to the fluid conduit (seen in Fig. 1) and configured to determine a density of the fuel (density of fuel) ([0021]).
Paradise further teaches that the densimeter 30 can be located at different locations depending on the design or application.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Roy in view of Gaully and Coney’s housing to include Paradise’s densimeter 30 inside the housing and couple it to Roy in view of Gaully and Coney’s fuel conduit 28, 32, 34 in order to determine the density of the fuel at the flow sensor 18 so that accurate mass fuel flow rate can be calculated (Paradise; [0021; 0023]).
Roy in view of Gaully, Coney, and Paradise does not teach the densimeter disposed within the housing between the inlet port and the outlet port. 
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Roy in view of Gaully, Coney, and Paradise and have Paradise’s densimeter 30 be disposed within Roy’s housing (housing of FADEC) between the inlet port and the Rearrangements of Parts.
Regarding Claim 2, Roy in view of Gaully, Coney, and Paradise teaches the invention as claimed and as discussed above for claim 1.  However, Roy in view of Gaully, Coney, and Paradise, as discussed so far, does not teach the engine control device is configured to control the fuel flow to a fuel nozzle based on measurements from the densimeter.
Paradise further teaches
EEC system 52 is configured to control a fuel flow to the fuel nozzle 20 based on measurements from the densimeter 30 ([0022]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the EEC system 7 of Roy in view of Gaully, Coney, and Paradise and have the system control the fuel flow to a fuel nozzle 20 based on measurements from the densimeter 30, as taught by Paradise, for the same reason as discussed in rejection of claim 1 above.
Roy in view of Gaully, Coney, and Paradise, as discussed so far, does not teach the engine control device is configured to control the fuel flow to a fuel nozzle based on measurements from the densimeter.
However, Roy in view of Gaully, Coney, and Paradise, comprises Roy’s engine control device 16 comprising Gaully’s EEC system 7 and Paradise’s densimeter 30.  Therefore, Roy in view of Gaully, 
Regarding Claim 3, Roy in view of Gaully, Coney, and Paradise teaches the invention as claimed and as discussed above for claim 1.  However, Roy in view of Gaully, Coney, and Paradise, as discussed so far, does not teach further comprising: a temperature sensor operably coupled to the fluid conduit to measure a temperature of the fuel; the EEC system comprises: a processor; and a non-transitory computer readable storage medium in electronic communication with the processor, the non-transitory computer readable storage medium having instructions stored thereon that, in response to execution by the processor cause the processor to perform operations comprising: 4846-4408-90832Serial No.: 16/786,758 Docket No.: 64365.72900 / 125775US01detecting, by the processor, a first temperature of the fuel flowing through the fluid conduit from the temperature sensor; determining, by the processor, a first density of the fuel at the first temperature from the densimeter; calculating, by the processor, a second density at a second temperature of the fuel; and commanding, by the processor, a fuel valve assembly to meter the fuel flow to a fuel nozzle of a gas-turbine engine to a desired fuel flow rate based on the second density.





























Gaully further teaches 
a temperature sensor (implicit) operably coupled to the fluid conduit (line from 2 through 3, 5 and to 6 in Fig. 1) to measure a temperature Ta of the fuel (Fig. 1); 
the EEC system 7comprises: a processor 8 ; and a non-transitory computer readable storage medium 9 in electronic communication with the processor 8, the non-transitory computer readable storage medium 9 having instructions 12 stored thereon that, in response to execution by the processor 8 cause the processor to perform operations comprising ([0057]; Fig. 1):
detecting, by the processor 8, a first temperature Ta of the fuel flowing through the fluid conduit from the temperature sensor (implicit) ([0054-0058); Figs. 1-2); 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Roy in view of Gaully, Coney, and Paradise and include Gaully’s a temperature sensor that measures a temperature Ta of the fuel, and Gaully’s EEC system 7 comprising a processor 8 and a non-transitory computer readable storage medium 9 in electronic communication with the processor 8, the non-transitory computer readable storage medium 9 having 
Roy in view of Gaully, Coney, and Paradise, as discussed so far, does not teach determining, by the processor, a first density of the fuel at the first temperature from the densimeter; calculating, by the processor, a second density at a second temperature of the fuel; and commanding, by the processor, a fuel valve assembly to meter the fuel flow to a fuel nozzle of a gas-turbine engine to a desired fuel flow rate based on the second density.
Paradise further teaches 
a fuel valve assembly (fuel valve assembly comprising of elements 31, 24, 18 and fuel line 26), a fuel nozzle 20 of a gas-turbine 12; EEC system 52 with densimeter 30 (Fig. 1) and 
determining, by the processor (implicit), a first density of the fuel at the first temperature (density of fluid at one temperature) from the densimeter 30; calculating, by the processor (implicit), a second density at a second temperature of the fuel (density at another temperature can be calculated) ([0022-0023]).

































It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Roy in view of Gaully, Coney, and Paradise to include Paradise’s fuel valve assembly (fuel valve assembly comprising of elements 31, 24, 18 and fuel line 26); and have EEC system 7 processor 8 determine a first density of the fuel at the first temperature (density of fluid at one temperature) from the densimeter 30; and calculate a second density at a second temperature of the fuel (density at another temperature can be calculated), as taught by Paradise, for the same reason as discussed in rejection of claim 1 above.
Roy in view of Gaully, Coney, and Paradise, as discussed so far, does not teach commanding, by the processor, a fuel valve assembly to meter the fuel flow to a fuel nozzle of a gas-turbine engine to a desired fuel flow rate based on the second density.
However, Roy in view of Gaully, Coney, and Paradise, comprises Roy in view of Gaully, Coney, and Paradise’s EEC system 7 with processor 8, densimeter 30 and fuel valve assembly (comprising of elements 31, 24, 18 and fuel line 26).   Therefore, Roy in view of Gaully, Coney, and Paradise’s 
Regarding Claim 4, Roy in view of Gaully, Coney, and Paradise teaches the invention as claimed and as discussed above for claim 3.  However, Roy in view of Gaully, Coney, and Paradise, as discussed so far, does not teach detecting, by the processor, the second temperature of the fuel at the fuel valve assembly.
Gaully further teaches
detecting, by the processor 8, the second temperature Tb of the fuel at the fuel valve assembly 3,5 ([0048-0054]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the processor 8 of Roy in view of Gaully, Coney, and Paradise, and have the processor 8, detect the second temperature Tb of the fuel at the fuel valve assembly 3, 5, as taught by Gaully, for the same reason as discussed in rejection of claim 1 above. 







































Regarding Claim 7, Roy in view of Gaully, Coney, and Paradise teaches the invention as claimed and as discussed above for claim 1.  However, Roy in view of Gaully, Coney, and Paradise, as discussed so far, does not teach the inlet port is disposed at a first end of the housing and the outlet port is disposed at a second end of the housing.
However, Roy in view of Gaully, Coney, and Paradise, comprises Roy’s housing with Gaully’s EEC system 7 being disposed in the housing and Coney’s fluid conduit fuel conduit 28, 32, 34 supplying the fuel flow through EEC.  Therefore, Roy’s housing has the inlet port disposed at a first end of the housing and the outlet port is disposed at a second end of the housing.

Claims 8, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gaully in view of Coney, Roy, and Paradise.
Regarding Claim 8, Gaully teaches a fuel flow control system ([0048-0054]; seen in Fig. 1) for a gas turbine engine (gas turbine), the fuel flow control system comprising: 

a fuel supply 2;4846-4408-90833Serial No.: 16/786,758 Docket No.: 64365.72900 / 125775US01a fluid conduit (line from 2 through 3, 5 and to 6 in Fig. 1) in fluid communication with the fuel supply 2;
a first temperature sensor (implicit) operably coupled to the fluid conduit, the first temperature sensor configured to measure a first temperature Ta of the fuel (Fig. 1);   
a fuel nozzle (implicit to be at element 6 –combustion chamber) in fluid communication with the fuel supply 2 (Fig. 1); and 
a second temperature sensor (implicit) disposed between the fuel nozzle (implicit to be at element 6 –combustion chamber) and the fuel supply 2, the second temperature sensor configured to measure a second temperature Tb of the fuel (Fig. 1).
Gaully does not teach the fuel supply configured to supply fuel through the fluid conduit to cool an electronic engine control (EEC) system for the gas turbine engine; an engine control device in fluid communication with the fuel supply, the engine control device defining a housing, the EEC system disposed within the housing, the fluid conduit defining an inlet port and an outlet port in the housing; a densimeter operably coupled to the fluid conduit, the densimeter disposed within the housing and between the inlet port and the outlet port, the densimeter configured to determine a first density of a fuel; and the EEC system is configured to control a flow rate to the fuel nozzle via a fuel valve based on calculating a second density of the fuel proximal the fuel nozzle from the first density, the first temperature and the second temperature.  
Coney teaches a housing 21 and 
the ECC system 26 disposed within the housing 21 (Fig. 1), 
the fuel supply 29 configured to supply fuel through the fluid conduit 28, 32, 34 to cool an electronic engine control (EEC) system 26 for the gas turbine engine 10 ([0024]; Fig. 2), 
the fluid conduit 28, 32, 34 defining an inlet port (implicit) and an outlet port (implicit) in the housing 21 ([0018-24; Figs. 1-2.  Coney teaches EEC system located within housing 21 and a fluid conduit 28, 32, 34 supplying fuel through the EEC to cool the EEC system 26.  Housing 21 would implicitly have an inlet and outlet port through which the fluid conduit can be inserted in order to supply fuel into and through the EEC system to cool it and then sent the fuel out to the fuel nozzles).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the EEC system and fuel conduit of Gaully, and provide housing to surround the EEC system, as taught by Coney, and have the fuel conduit, defining an inlet port and an outlet port in the housing, supply fuel to cool an electronic engine control (EEC) system for the gas turbine engine, as taught by Coney, for the same reason as discussed in rejection of claim 1 above.
Gaully in view of Coney does not teach an engine control device in fluid communication with the fuel supply, the engine control device defining a housing, the EEC system disposed within the housing, the fluid conduit defining an inlet port and an outlet port in the housing; a densimeter operably coupled to the fluid conduit, the densimeter disposed within the housing and between the inlet port and the outlet port, the densimeter configured to determine a first density of a fuel; and the EEC system is configured to control a flow rate to the fuel nozzle via a fuel valve based on calculating a second density of the fuel proximal the fuel nozzle from the first density, the first temperature and the second temperature.  
Roy teaches
an engine control device 16 defining a housing (housing of FADEC) ([0003]), 
and the EEC system 20 disposed within the housing (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Gaully in view of Coney’s EEC system and provide an engine control device 16’s housing to surround the EEC system, as taught by Roy, in order to shield the electronic components from being exposed to high operating temperatures (Roy; [0003], ll. 19-26).
Gaully in view of Coney and Roy, as discussed so far, does not teach an engine control device in fluid communication with the fuel supply, and the fluid conduit defining an inlet port and an outlet port in the engine control device’s housing.
However, Gaully in view of Coney and Roy, comprises Roy’s engine control device 16 comprising a housing with Gaully’s EEC system 7 being disposed in the housing and Coney’s fluid conduit 28, 32, 34 supplying the fuel flow from Gaully’s fuel supply 2 through EEC to cool the EEC system, through Roy’s housing inlet port and outlet port, as taught by Coney.  Therefore, Gaully in view of Coney and Roy’s engine control device 16 is in fluid communication with the fuel supply and the fluid conduit defines an inlet port and an outlet port in the engine control device’s housing.
Gaully in view of Coney and Roy does not teach a densimeter operably coupled to the fluid conduit, the densimeter disposed within the housing and between the inlet port and the outlet port, the densimeter configured to determine a first density of a fuel, and the EEC system is configured to control a flow rate to the fuel nozzle via a fuel valve based on calculating a second density of the fuel proximal the fuel nozzle from the first density, the first temperature and the second temperature.
Paradise teaches
a densimeter 30 operably coupled to the fluid conduit (seen in Fig. 1), 
the densimeter 30 configured to determine a first density of a fuel (density of fuel) ([0021]), 
and the EEC system 52 is configured to control a flow rate (mass flow rate of fuel) to the fuel nozzle 20 via a fuel valve 31 based on calculating a second density of the fuel (density at another temperature can be calculated) proximal (at element 18) the fuel nozzle 20 from the first density (density of fluid at one temperature), the first temperature (one temperature) and the second temperature (other temperature) ([0022-0023]; Fig. 1).








Paradise further teaches that the densimeter 30 can be located at different locations depending on the design or application.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fuel flow control system of Gaully in view of Coney and Roy’s fuel flow control system to include Paradise’s densimeter 30 inside the housing that is operably coupled to the fuel conduit 28, 32, 34, and have the EEC system 7 configured for controlling a flow rate to the fuel nozzle 20 via a fuel valve 31 based on calculating a second density (density at another temperature can be calculated) proximal (at element 18) the fuel nozzle 20 from the first density (density of fluid at one temperature), the first temperature (one temperature) and the second temperature (other temperature), as taught by Paradise, for the same reason as discussed in rejection of claim 1 above.

Gaully in view of Coney, Roy, and Paradise does not teach the densimeter disposed within the housing between the inlet port and the outlet port. 
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Gaully in view of Coney, Roy, and Paradise and have Paradise’s 


Regarding Claim 10, Gaully in view of Coney, Roy, and Paradise teaches the invention as claimed and as discussed above for claim 8.  However, Gaully in view of Coney, Roy, and Paradise, as discussed so far, does not teach the densimeter is embedded in the engine control device.
However, Gaully in view of Coney, Roy, and Paradise, comprises Roy’s engine control device 16 that has a housing with Gaully’s EEC system 7 and Paradise’s densimeter 30 being disposed in the housing.  System further comprises Coney’s fluid conduit fuel conduit 28, 32, 34 supplying the fuel to cool the EEC, and Paradise’s densimeter 30 being coupled to Coney’s fuel conduit 28, 32, 34.  Therefore, Gaully in view of Coney, Roy, and Paradise’s engine control device 16 has the densimeter 30 embedded within it.
Regarding Claim 11, Gaully in view of Coney, Roy, and Paradise teaches the invention as claimed and as discussed above for claim 10.  However, Gaully in view of Coney, Roy, and Paradise, as discussed so far, does not teach the fluid conduit is disposed through the housing of the engine control device.
However, Gaully in view of Coney, Roy, and Paradise, comprises Roy’s engine control device 16 comprising a housing with Gaully’s EEC system 20 being disposed in the housing and Coney’s fluid conduit 28, 32, 34 supplying the fuel to cool the EEC.  Therefore, Gaully in view of Coney, Roy, and Paradise’s fluid conduit is disposed through the housing of the engine control device.
Regarding Claim 17, Gaully in view of Coney, Roy, and Paradise teaches the invention as claimed and as discussed above for claim 8.  However, Gaully in view of Coney, Roy, and Paradise, as discussed so far, does not teach fuel from the fuel supply is configured to cool the engine control device during operation of the gas turbine engine.
However, Gaully in view of Coney, Roy, and Paradise, comprises Roy’s engine control device 16 comprising a housing with Gaully’s EEC system 20 being disposed in the housing and Coney’s fluid conduit 28, 32, 34 supplying the fuel from Gaully’s fuel supply 2 to cool the EEC system.  Therefore, Gaully in view of Coney, Roy, and Paradise’s fuel from the fuel supply 2 is configured to cool the engine control device 16 during operation of the gas turbine engine (gas turbine).

Claims 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Paradise in view of Roy, and further in view of Coney. 
Regarding Claim 18, Paradise teaches a method of controlling a fuel flow in a gas turbine engine 12 (Fig. 1), the method comprising: 
measuring (via 50) a first fuel temperature of a fuel (temperature of fuel) at a first location 30 ([0021]; fuel temperature is measured inside the densimeter 30; Figs. 5-6) , 
the EEC system 52 configured to control a flow rate (mass flow rate of fuel)  in response to commanding a fuel valve assembly (fuel valve assembly comprising of elements 31, 24, 18 and fuel line 26) ([0021-0023]: Fig. 1); 
measuring (via 46) a first density of the fuel (density of fluid at one temperature) proximate the first location 30 ([0021-0023]; Figs. 1 & 5-6);  
measuring (via 42) a second fuel temperature of the fuel (another temperature) at a second location 18 ([0021-0023]; Figs. 1 & 3-4), 
calculating a second density of the fuel (density at another temperature can be calculated) at the second location 18 based on the second fuel temperature (another temperature), the first fuel temperature (temperature of fuel), and the first fuel density (density of fluid at one temperature) ([0021-0023] Figs. 1 & 3-6); 
metering the fuel flow (mass flow rate of fuel) via the fuel valve assembly (fuel valve assembly comprising of elements 31, 24, 18 and fuel line 26) to a desired fuel flow rate (accurate flow rate) at the second location 18 based on the second density of the fuel (density at another temperature) ([0021-0023]). 
Paradise does not teach the first location is within an engine control device having an electronic engine control (EEC) system disposed in a housing of the 4846-4408-90835Serial No.: 16/786,758Docket No.: 64365.72900 / 125775US01engine control device, and measuring a first density of the fuel proximate the first location within the housing between an inlet port and an outlet port of a conduit through the housing of the engine control device.
Roy teaches

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify EEC system 52 and densimeter 30 of Paradise and provide an engine control device 16’s housing to surround the EEC system 52 and densimeter 30, as taught by Roy, for the same reason as discussed in rejection of claim 8 above.
Paradise in view of Roy does not teach an inlet port and an outlet port of a conduit through the housing of the engine control device, and measuring a first density of the fuel proximate the first location within the housing between an inlet port and an outlet port of a conduit through the housing of the engine control device.
Coney teaches a similar housing 21 with the ECC system 26 disposed in the housing 21 (Fig. 1), and 
a conduit 28, 32, 34 (seen in Fig. 2) disposed through (implicit) the housing 21 and defining an inlet port (implicit) in the housing 21 and an outlet port (implicit) in the housing 21 (Figs. 1-2),
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Paradise in view of Roy and include Coney’s conduit 28, 32, 34 that supplies fuel configured to cool the EEC system 26 and is disposed through Roy’s housing and defines an inlet port and an outlet port in the housing, as taught by Coney, for the same reason as discussed in rejection of claim 1 above.
Paradise in view of Roy does not teach measuring a first density of the fuel proximate the first location within the housing between an inlet port and an outlet port of a conduit through the housing of the engine control device.
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Paradise in view of Roy and Coney and have Paradise’s densimeter 30 be disposed within Roy’s housing (housing of FADEC) between the inlet port and the outlet port, as taught by Coney, to measure (via 50 inside densimeter 30) a first fuel temperature of a fuel (temperature of fuel) at a first location 30 (fuel temperature is measured inside the densimeter 30), as taught by Paradise, for the same reason as discussed in rejection of claim 1 above.
While Paradise in view of Roy and Coney teaches an apparatus, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings.
Paradise in view of Roy and Coney’s apparatus would, in its normal and usual operation, necessarily perform the claimed method.  Therefore, claim 18 is rejected as unpatentable over Paradise in view of Roy and Coney.  
Regarding Claim 20, Paradise in view of Roy and Coney teaches the method as claimed and as discussed above for claim 18, and Paradise further teaches
the fuel valve assembly (fuel valve assembly comprising of elements 31, 24, 18 and fuel line 26) is disposed proximate a fuel nozzle 20 (seen in Fig. 1) of the gas turbine engine 12 ([0021-0023]; Fig. 1).
Regarding Claim 21, Paradise in view of Roy and Coney teaches the method as claimed and as discussed above for claim 18.  However, Paradise in view of Roy and Coney, as discussed so far, does not teach comprising cooling the EEC system in response to the fuel flowing through the engine control device.
Coney further teaches
cooling (via fuel conduit 28, 32, 34) the EEC system 26 in response to the fuel flowing ([0024]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Paradise in view of Roy and Coney’s fuel conduit 26 with Coney’s fuel conduit 28, 32, 34 and have the fuel conduit flow through the and EEC system 52, as taught by Coney, for the same reason as discussed in rejection of claim 1 above.
Paradise in view of Roy and Coney, as discussed so far, does not teach comprising cooling the EEC system in response to the fuel flowing through the engine control device.
However, Paradise in view of Roy and Coney, comprises Paradise’s EEC system 52 embedded inside Roy’s engine control device 16 housing, having Coney’s fuel conduit running through the EEC system and cooling the EEC system.  Therefore, Paradise in view of Roy and Coney cools the EEC system 52 in response to fuel flowing through the engine control device 16. 
Response to Argument
Applicant's arguments, filed on 03/25/2022, with respect to 35 U.S.C. 103 rejections of claims 1-4, 6-8, 10-11, 17-18 and 20-21 have been considered, but are not persuasive, and the same combination of the same references used in the previous Office Action, for some claims, and the new combination of the same references used in the previous Office Action, for other claims, still read on the amended claims, used in the current rejection. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations.  
Furthermore, regarding the Interview held on 03/15/2022, as indicated in the Interview Summary, below, the amendments as filed do not reflect what was discussed in the Interview.

    PNG
    media_image1.png
    128
    653
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741